AMENDMENT NO. 1 TO THE
ALPHARMA INC. SUPPLEMENTAL SAVINGS PLAN
(Amended and Restated as of January 1, 2005)



 

The Alpharma Inc. Supplemental Savings Plan (the "Plan") is hereby amended
effective as of March 31, 2006, as follows:



Section 8.1 of the Plan is hereby amended by adding the following to the end
thereof:

"A Participant who becomes employed by an unrelated employer upon the sale of
(i) all or substantially all the assets used by the Company in the employing
trade or business, or (ii) the Company's interest in the employing subsidiary,
shall be deemed to have separated from service on the date immediately preceding
the date that such Participant becomes an employee of the purchaser, unless the
purchaser agrees in connection with the sale to be substituted for the Company
as the sponsor of Plan. Such Participant shall be entitled to a distribution in
accordance with the terms of Sections 8.1 through 8.4."



- END -



 